UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6878


RICHARD M. FONDA, a/k/a Tara Oriel Star,

                  Plaintiff - Appellant,

             v.

D.B. EVERETT, Warden; JOHN DOE DIPIETRO, Lieutenant; Y.
ROGERS, Captain; F. ROACH, Unit Manager; JOHN DOE NICHOLS,
Officer; JOHN DOE POWELL, Officer; JANE DOE HILL, Officer;
M.D. BENJAMIN ULEP; DAVID ROBINSON, Regional Director,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00082-JCC-TRJ)


Submitted:    November 13, 2008             Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard M. Fonda, Appellant Pro Se. Banci Enga Tewolde,
Assistant Attorney General, Richmond, Virginia; Elizabeth Martin
Muldowney, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard M. Fonda appeals the district court’s orders

dismissing his civil action for failure to comply with the in

forma    pauperis       consent   form        and     denying      his     motion     for

reconsideration.          We   have     reviewed      the     record     and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by      the     district       court.               Fonda     v.       Everett,       No.

1:08-cv-00082-JCC-TRJ (E.D. Va. Apr. 7, 2008; filed May 13, 2008

& entered May 14, 2008).          We deny Fonda’s motion for appointment

of counsel.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and   argument       would     not    aid   the    decisional

process.

                                                                               AFFIRMED




                                          2